UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6928



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL CHARLES ANITON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CR-93-157, CA-97-576-1)


Submitted:   November 4, 1999             Decided:   November 9, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Charles Aniton, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Charles Aniton seeks to appeal the district court’s

order dismissing his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999). Aniton’s case was referred to a magistrate judge pur-

suant to 28 U.S.C. § 636(b)(1)(B) (1994).    The magistrate judge

recommended that relief be denied and advised Aniton that failure

to file timely objections to this recommendation could waive appel-

late review of a district court order based upon the recom-

mendation.    Despite this warning, Aniton failed to object to the

magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).    Aniton has waived appellate review by

failing to file objections after receiving proper notice.        We

accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                 2